


Exhibit 10.8


AMENDMENT NO. 1
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




AMENDMENT ("Amendment No. 1"), effective as of the 30th day of March 2014, by
and between Ralph Lauren Corporation, a Delaware corporation (the "Company"),
and Christopher Peterson (the "Executive").


WHEREAS, the Executive serves as the Executive Vice President, Chief
Administrative Officer and Chief Financial Officer of the Company pursuant to an
Amended and Restated Employment Agreement by and between the Company and the
Executive dated November 1, 2013 (the "Employment Agreement"); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.    The first sentence of Section 2.3(a)(i) of the Employment Agreement is
amended to read as follows, effective as of the date set forth above:


"Subject to Section 2.3(a)(v) and Section 4.1(a) hereof, the Corporation shall:
(a) beginning with the first payroll period following the 30th day following the
date of termination of Executive's employment, continue to pay the Executive, in
accordance with the Corporation's normal payroll practice, his Base
Compensation, as in effect immediately prior to such termination of employment,
for the one-year period commencing on the date of such termination (the
"Severance Period"), provided that the initial payment shall include Base
Compensation amounts for all payroll periods from the date of termination
through the date of such initial payment; and (b) pay to the Executive, on the
last business day of the Severance Period, an amount equal to 200% of
Executive's Base Compensation, as in effect immediately prior to such
termination of Executive's employment."



1

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set his hand, effective as of the date
first set forth above.


 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
By:
  /s/ Mitchell Kosh
 
 
Mitchell Kosh
 
 
Title: Executive Vice President, Human Resources
 
 
 
 
Date: March 27, 2014
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
  /s/ Christopher Peterson
 
Christopher Peterson
 
 
 
 
Date: March 25, 2014




2